--------------------------------------------------------------------------------

AGREEMENT AND AMENDMENT NO. 1
TO LOAN AGREEMENT

     This AGREEMENT AND AMENDMENT NO. 1 TO LOAN AGREEMENT, dated as of September
15, 2014 (this "Amendment"), is among GOLDEN QUEEN MINING CO. LTD., a British
Columbia corporation (the "Borrower"), GOLDEN QUEEN MINING COMPANY, LLC, a
California limited liability company ("GQMCA"), GOLDEN QUEEN MINING HOLDINGS,
INC., a California corporation ("GQMCA Holdco"), and HARRIS CLAY, an individual
(the "Lender"). All capitalized terms used herein and not otherwise defined
shall have the meanings prescribed therefor in the Loan Agreement (as defined
below).

     WHEREAS, the Borrower, Golden Queen Mining Co., Inc., a California
corporation ("GQ Inc.") and the Lender are parties to that certain Loan
Agreement dated as of January 1, 2014 (as amended, restated or otherwise
modified from time to time, the "Loan Agreement"), pursuant to which the Lender
advanced the Principal Amount to the Borrower and the Borrower issued its
Promissory Note to the Lender;

     WHEREAS, on September 10, 2014 GQ Inc. was converted into GQMCA, which has
succeeded to all of the debts and liabilities of GQ Inc.;

     WHEREAS, the Borrower has requested that the Lender amend the Loan
Agreement as set forth herein in connection with the closing of the transactions
referred to in that certain Transaction Agreement dated as of June 8, 2014,
among the Borrower, GQ Inc., Auvergne, LLC, Gauss Holdings LLC and Gauss LLC.

     NOW, THEREFORE, in consideration of the foregoing premises and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

     1. Amendments to the Loan Agreement.

          1.1 The Preamble to the Loan Agreement is hereby amended and restated
in its entirety to read as follows:

           "THIS AGREEMENT is made effective this 1st day of January, 2014

          AMONG:

          GOLDEN QUEEN MINING CO. LTD., a corporation existing under the laws of
the Province of British Columbia with an address at 6411 Imperial Avenue, West
Vancouver, British Columbia, V7W 2J5

          (the "Borrower")

          AND:

--------------------------------------------------------------------------------

          GOLDEN QUEEN MINING HOLDINGS, INC., a corporation existing under the
laws of the State of California, with an address at 15772 K Street, Mojave,
California, 93501

          (the "Guarantor")

          AND:

          HARRIS CLAY, an individual with an address at 933 Milledge
Road, Augusta, GA 20904

          (the "Lender")

          1.2 All references in the Loan Agreement to the "Guarantor" shall be
references to GQMCA Holdco and not to GQMCA.

          1.3 Section 1(e) of the Loan Agreement is hereby amended and restated
in its entirety to read as follows:

          "(e) "Financing" means one or more financings by the Borrower where
collectively the aggregate proceeds received by the Borrower itself are at least
$15,000,000 in United States currency;"

          1.4 Section 4(a)(ii) is hereby amended and restated in its entirety to
read as follows:

          "(ii) The first date on which proceeds of a Financing are received;
and"

          1.5 Section 4(b) of the Loan Agreement is hereby amended and restated
in its entirety to read as follows:

          "(b) The Borrower may prepay all or part of the Loan in full at any
time prior to the Maturity Date, provided that if the prepayment is made after
July 1, 2014, the prepayment will be in the amount of 105% of the Principal
Amount, plus accrued interest and other costs forming part of the Outstanding
Balance."

          1.6 Section 5 of the Loan Agreement is hereby amended and restated in
its entirety to read as follows:

          "5. [Deleted]".

          1.7 Section 9(b) of the Loan Agreement is hereby amended and restated
in its entirety to read as follows:

          "(b) [Deleted]".

     2. Guarantor. GQMCA Holdco hereby agrees to become the "Guarantor" under
the Loan Agreement and assumes all of the obligations of the "Guarantor"
thereunder. The Lender hereby unconditionally and irrevocably and forever
releases, acquits and discharges GQMCA (and any successor of GQMCA) of and from,
and hereby unconditionally and irrevocably waives, any and all claims, debts,
losses, liabilities, suits, judgments, damages, actions and causes of action and
obligations of any kind or character whatsoever, known or unknown, suspected or
unsuspected, in contract, direct or indirect, at law or in equity, that the
Lender ever had, now has or ever may have or claim to have against GQMCA (or its
successor), for or by reason of any matter, circumstance, event, action,
inaction, omission, cause or thing whatsoever arising from, in respect of, or
relating to, the Loan Agreement.

2

--------------------------------------------------------------------------------

     3. Representations. The Borrower and the Guarantor, jointly and severally,
hereby represent and warrant to the Lender as follows:

          (a) no Event of Default, as described in Section 13 of the Loan
Agreement, has occurred and is continuing as of the date hereof; and

          (b) the representations and warranties contained in Section 10 of the
Loan Agreement are true and correct in all material respects on and as of the
date hereof.

     4. General. The foregoing amendments to the Loan Agreement are limited as
provided herein and do not extend to other provisions of the Loan Agreement not
specified herein or to any other matter. The Loan Agreement is ratified and
confirmed and shall continue in full force and effect as amended hereby. This
Amendment may be executed in any number of counterparts with the same effect as
if the signatures hereto and thereto were upon the same instrument.

[signature page follows]

3

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement and
Amendment No. 1 to Loan Agreement as of the date first written above.

    GOLDEN QUEEN MINING CO. LTD.                 HARRIS CLAY   Per:      
Authorized Signatory                 GOLDEN QUEEN MINING COMPANY, LLC          
          Per:       Authorized Signatory         GOLDEN QUEEN MINING HOLDINGS,
INC.                     Per:       Authorized Signatory

[Amendment No. 1 to Loan Agreement]

--------------------------------------------------------------------------------

AGREEMENT AND AMENDMENT NO. 1
TO LOAN AGREEMENT

     This AGREEMENT AND AMENDMENT NO. 1 TO LOAN AGREEMENT, dated as of September
15, 2014 (this "Amendment"), is among GOLDEN QUEEN MINING CO. LTD., a British
Columbia corporation (the "Borrower"), GOLDEN QUEEN MINING COMPANY, LLC, a
California limited liability company ("GQMCA"), GOLDEN QUEEN MINING HOLDINGS,
INC., a California corporation ("GQMCA Holdco"), and CLAY FAMILY 2009
IRREVOCABLE TRUST, DATED APRIL 14, 2009 (the "Lender"). All capitalized terms
used herein and not otherwise defined shall have the meanings prescribed
therefor in the Loan Agreement (as defined below).

     WHEREAS, the Borrower, Golden Queen Mining Co., Inc., a California
corporation ("GQ Inc.") and the Lender are parties to that certain Loan
Agreement dated as of January 1, 2014 (as amended, restated or otherwise
modified from time to time, the "Loan Agreement"), pursuant to which the Lender
advanced the Principal Amount to the Borrower and the Borrower issued its
Promissory Note to the Lender;

     WHEREAS, on September 10, 2014 GQ Inc. was converted into GQMCA, which has
succeeded to all of the debts and liabilities of GQ Inc.;

     WHEREAS, the Borrower has requested that the Lender amend the Loan
Agreement as set forth herein in connection with the closing of the transactions
referred to in that certain Transaction Agreement dated as of June 8, 2014,
among the Borrower, GQ Inc., Auvergne, LLC, Gauss Holdings LLC and Gauss LLC.

     NOW, THEREFORE, in consideration of the foregoing premises and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

     1. Amendments to the Loan Agreement.

          1.1 The Preamble to the Loan Agreement is hereby amended and restated
in its entirety to read as follows:

          "THIS AGREEMENT is made effective this 1st day of January, 2014

          AMONG:

          GOLDEN QUEEN MINING CO. LTD., a corporation existing under the laws of
the Province of British Columbia with an address at 6411 Imperial Avenue, West
Vancouver, British Columbia, V7W 2J5

          (the "Borrower")

          AND:

--------------------------------------------------------------------------------

          GOLDEN QUEEN MINING HOLDINGS, INC., a corporation existing under the
laws of the State of California, with an address at 15772 K Street, Mojave,
California, 93501

          (the "Guarantor")

          AND:

          CLAY FAMILY 2099 IRREVOCABLE TRUST, DATED APRIL 14, 2009, a trust
having an address at 10 Memorial Blvd., Suite 902, Providence, Rhode Island,
02903

          (the "Lender")

          1.2 All references in the Loan Agreement to the "Guarantor" shall be
references to GQMCA Holdco and not to GQMCA.

          1.3 Section 1(e) of the Loan Agreement is hereby amended and restated
in its entirety to read as follows:

          "(e) "Financing" means one or more financings by the Borrower where
collectively the aggregate proceeds received by the Borrower itself are at least
$15,000,000 in United States currency;"

          1.4 Section 4(a)(ii) is hereby amended and restated in its entirety to
read as follows:

          "(ii) The first date on which proceeds of a Financing are received;
and"

          1.5 Section 4(b) of the Loan Agreement is hereby amended and restated
in its entirety to read as follows:

          "(b) The Borrower may prepay all or part of the Loan in full at any
time prior to the Maturity Date, provided that if the prepayment is made after
July 1, 2014, the prepayment will be in the amount of 105% of the Principal
Amount, plus accrued interest and other costs forming part of the Outstanding
Balance."

          1.6 Section 5 of the Loan Agreement is hereby amended and restated in
its entirety to read as follows:

          "5. [Deleted]".

          1.7 Section 9(b) of the Loan Agreement is hereby amended and restated
in its entirety to read as follows:

          "(b) [Deleted]".

     2. Guarantor. GQMCA Holdco hereby agrees to become the "Guarantor" under
the Loan Agreement and assumes all of the obligations of the "Guarantor"
thereunder. The Lender hereby unconditionally and irrevocably and forever
releases, acquits and discharges GQMCA (and any successor of GQMCA) of and from,
and hereby unconditionally and irrevocably waives, any and all claims, debts,
losses, liabilities, suits, judgments, damages, actions and causes of action and
obligations of any kind or character whatsoever, known or unknown, suspected or
unsuspected, in contract, direct or indirect, at law or in equity, that the
Lender ever had, now has or ever may have or claim to have against GQMCA (or its
successor), for or by reason of any matter, circumstance, event, action,
inaction, omission, cause or thing whatsoever arising from, in respect of, or
relating to, the Loan Agreement.

2

--------------------------------------------------------------------------------

     3. Representations. The Borrower and the Guarantor, jointly and severally,
hereby represent and warrant to the Lender as follows:

           (a) no Event of Default, as described in Section 13 of the Loan
Agreement, has occurred and is continuing as of the date hereof; and

          (b) the representations and warranties contained in Section 10 of the
Loan Agreement are true and correct in all material respects on and as of the
date hereof.

     4. General. The foregoing amendments to the Loan Agreement are limited as
provided herein and do not extend to other provisions of the Loan Agreement not
specified herein or to any other matter. The Loan Agreement is ratified and
confirmed and shall continue in full force and effect as amended hereby. This
Amendment may be executed in any number of counterparts with the same effect as
if the signatures hereto and thereto were upon the same instrument.

[signature page follows]

3

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement and
Amendment No. 1 to Loan Agreement as of the date first written above.

CLAY FAMILY 2009 IRREVOCABLE   GOLDEN QUEEN MINING CO. LTD. TRUST, DATED APRIL
14, 2009                   Per:   THOMAS M. CLAY, Trustee     Authorized
Signatory                 GOLDEN QUEEN MINING COMPANY, LLC             Per:    
  Authorized Signatory         GOLDEN QUEEN MINING HOLDINGS, INC.            
Per:       Authorized Signatory

[Amendment No. 1 to Loan Agreement]

--------------------------------------------------------------------------------

AMENDED AND RESTATED PROMISSORY NOTE

Date: September 15, 2014   (originally dated December 31, 2013) Vancouver,
British Columbia

FOR VALUE RECEIVED, GOLDEN QUEEN MINING CO. LTD. (the "Borrower"), promises to
pay to the order of Clay Family 2009 Irrevocable Trust, dated April 14, 2009
(the "Lender") on or before December 31, 2014 (the "Maturity Date"), the sum of
seven million five hundred thousand United States dollars (US$7,500,000) (the
"Principal Amount") with interest thereon at the rate of 5% per annum, payable
on the Maturity Date, provided that if the Principal Amount is repaid on a date
that is less than 183 days prior to the Maturity Date, then the Borrower will
instead pay to the Lender the amount of 105% of the Principal Amount plus
interest on the Principal Amount at the rate of 5% per annum..

The Borrower hereby waives demand for payment and presentment hereof.

Time shall be of the essence. This Note shall be governed as to validity,
interpretation, construction, effect and in all other respects by the laws of
the Province of British Columbia.

This Note is issued by the Borrower pursuant to the terms of an Agreement and
Amendment No. 1 to Loan Agreement between the Borrower and the Lender dated
September 15, 2014.

ACCEPTED:   GOLDEN QUEEN MINING CO. LTD.     (Borrower) Clay Family 2009
Irrevocable Trust,     Dated April 14, 2009           Trustee   Signature of
Borrower (or Authorized Signatory)                 Print Name of Signature      
    Signature of Borrower (or its Authorized Signatory)     Witnessed by:      
          Signature of Witness                 Print Name of Witness


--------------------------------------------------------------------------------

AMENDED AND RESTATED PROMISSORY NOTE

Date: September 15, 2014   (originally dated December 31, 2013) Vancouver,
British Columbia

FOR VALUE RECEIVED, GOLDEN QUEEN MINING CO. LTD. (the "Borrower"), promises to
pay to the order of Harris Clay (the "Lender") on or before December 31, 2014
(the "Maturity Date"), the sum of two million five hundred thousand United
States dollars (US$2,500,000) (the "Principal Amount") with interest thereon at
the rate of 5% per annum, payable on the Maturity Date, provided that if the
Principal Amount is repaid on a date that is less than 183 days prior to the
Maturity Date, then the Borrower will instead pay to the Lender the amount of
105% of the Principal Amount plus interest on the Principal Amount at the rate
of 5% per annum.

The Borrower hereby waives demand for payment and presentment hereof.

Time shall be of the essence. This Note shall be governed as to validity,
interpretation, construction, effect and in all other respects by the laws of
the Province of British Columbia.

This Note is issued by the Borrower pursuant to the terms of an Agreement and
Amendment No. 1 to Loan Agreement between the Borrower and the Lender dated
September 15, 2014.

ACCEPTED:   GOLDEN QUEEN MINING CO. LTD. (Borrower)             Harris Clay  
Signature of Borrower (or Authorized Signatory)                 Print Name of
Signatory                 Signature of Borrower (or its Authorized Signatory)  
  Witnessed by:                 Signature of Witness                 Print Name
of Witness


--------------------------------------------------------------------------------